 

Exhibit 10.3

 

Equity Commitment Letter

TDR Capital II Holdings L.P.

20 Bentinck Street

London, WIU 2EU

 

 

August 21, 2017

 

Double Eagle Acquisition Corp.

2121 Avenue of the Stars

Suite 2300

Los Angeles, CA 90067

 

Ladies and Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated as of August 21, 2017, among Algeco/Scotsman Holding S.à r.l.
(“Algeco/Scotsman”), Algeco Scotsman Global S.à r.l. (“Algeco Global”), Algeco
Scotsman Holdings Kft. (“Algeco Holdings” and, collectively with Algeco/Scotsman
and Algeco Global, the “Sellers”), Double Eagle Acquisition Corp. (“the “Parent
Acquiror”) and Williams Scotsman Holdco Corp. (the “Holdco Acquiror” and
together with the Parent Acquiror, the “Acquirors”). Capitalized terms used and
not otherwise defined herein have the meanings ascribed to them in the Purchase
Agreement.

 

1.TDR Capital II Holdings L.P. (the “Investor”) agrees and commits that at the
Closing, subject to the terms and conditions set forth below, the Investor will,
and/or will cause one or more of its affiliates, co-investors or syndicatees to,
purchase, directly or indirectly, from the Parent Acquiror, following the
redomestication of Parent Acquiror as a Delaware corporation, common equity of
the Parent Acquiror, or contemporaneously with the Closing pursuant to the
Subscription Agreement, at a per share price of $9.60, in an amount in cash
equal to (x) the Purchase Price plus the amount required to satisfy Section
8.02(f) of the Purchase Agreement plus the Transaction Expenses required to be
paid on the Closing Date less (y) the Debt Financing Proceeds plus the amount of
cash left in the Trust Account as of the Closing Date, which purchase amount
shall not exceed $500 million (the “Closing Date Commitment”). Notwithstanding
the foregoing, if the Closing shall occur, and the Closing Date Commitment is
less than $500 million, the Investor hereby commits, and/or will cause one or
more of its affiliates, co-investors or syndicatees to, purchase, directly or
indirectly, from the Parent Acquiror, during the 12-month period immediately
following the Closing Date (or such longer period as agreed to by the Investor
in the Investor’s sole discretion), solely for purposes of funding Qualifying
Acquisitions (as defined below), additional shares of the Parent Acquiror
pursuant to a subscription agreement substantially in the form of the
Subscription Agreement, at a per share price of $10.00, in an amount in cash
that, when combined with the Closing Date Commitment, shall not exceed in the
aggregate $500 million (the “Post-Closing Commitment” and, together with the
Closing Date Commitment, the “Total Investor Commitment”). For the avoidance of
doubt: (i) the Total Investor Commitment shall not exceed $500 million; (ii) the
Closing Date Commitment shall be used solely to fund the Purchase Price and the
Transaction Expenses if and when required to be paid by the Acquirors or the
Sellers in accordance with the terms and subject to the conditions set forth
herein and in the Purchase Agreement, and not for any other purpose whatsoever;
(iii) the Investor will not have any obligation under any circumstance to
contribute to, purchase equity securities or other instruments of, or otherwise
provide funds to, the Parent Acquiror at any time in any amount in excess of the
Total Investor Commitment; and (iv) in the event the Investor causes one or more
of its affiliates, co-investors or syndicatees to fund a portion of the Closing
Date Commitment and/or Post-Closing Commitment, the Investor or one of its
controlled affiliates will fund at least the majority of such investment. For
purposes of this letter agreement, a “Qualifying Acquisition” shall mean an
acquisition of a business substantially similar to that of Williams Scotsman
International, Inc., which has an enterprise value of $750 million or more,
within twelve (12) months of the Closing (or such longer period as the Investor
may agree to in the Investor’s sole discretion), which has been approved by the
Board of Directors of the Parent Acquiror and, to the extent required, its
shareholders.

 



 

 

 

2.The Investor’s obligations under this letter agreement to fund the Closing
Commitment is subject to the satisfaction of each of the following conditions:
(a) the valid execution and delivery of the Purchase Agreement by the parties
thereto; (b) the Purchase Agreement having not been amended or modified, or any
provision thereof waived, without the prior written consent of the Investor;
(c) the satisfaction or waiver (if consented to by the Investor) of each of the
conditions set forth in Sections 8.01 (other than Section 8.01(c) solely with
respect to the Equity Investment), 8.02 and 8.03 of the Purchase Agreement
(other than those conditions that by their nature are to be satisfied by actions
to be taken at the Closing, but subject to the satisfaction or waiver of such
conditions); and (d) the substantially contemporaneous occurrence of the Closing
of the transactions contemplated by the Purchase Agreement. The Investor’s
obligations under this letter agreement to fund the Post-Closing Commitment is
subject to the satisfaction of each of the following conditions: (a) the Closing
shall have occurred and the Closing Date Commitment shall have been funded; and
(b) a definitive legally binding agreement shall have been entered into by or on
behalf of the Parent Acquiror with respect to a Qualifying Acquisition.

 

3.All obligations under this letter agreement shall expire automatically and
immediately upon the earliest to occur of (a) the 12 month anniversary of the
Closing (or such subsequent date to which the period is extended in the
Investor’s sole discretion pursuant to Section 1); (b) the valid termination of
the Purchase Agreement pursuant to Article IX thereof; and (c) the Investor
having funded the Total Investor Commitment.

 

4.Notwithstanding anything that may be expressed or implied in this letter
agreement, no person other than the Investor shall have any obligation hereunder
or in connection with the transactions contemplated hereby and, notwithstanding
that the Investor may be a partnership or limited company, no recourse hereunder
or under any documents or instruments delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith shall be had against any former, current or future (direct
or indirect) equity holder, controlling person, director, officer, employee,
agent, affiliate, incorporator, member, manager, general or limited partner,
representative, advisor, lender or successor or assignee of the Investor or any
former, current or future (direct or indirect) equity holder, controlling
person, director, officer, employee, agent, affiliate (other than the
Acquirors), incorporator, member, manager, general or limited partner,
representative, advisor, lender or successor or assignee of the foregoing (such
persons, collectively, but excluding the Investor itself, the “Non-Recourse
Parties”), whether by the enforcement of any assessment or by any legal or
equitable proceedings, or by virtue of any applicable Law; provided that nothing
herein shall limit the rights of any Seller against the Acquirors under the
Purchase Agreement, pursuant to the terms and conditions thereof. The parties
hereto expressly agree and acknowledge that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any Non-Recourse
Party, as such, for any obligations of the Investor under this letter agreement
or any documents or instruments delivered in connection herewith or in respect
of any oral representations made or alleged to be made in connection herewith or
therewith or for any claim based on, in respect of, or by reason of, such
obligations or their creation.

 



 2 

 

 

5.This letter agreement may only be enforced by the Parent Acquiror and, except
as provided in the immediately following sentence, nothing in this letter
agreement shall be construed to confer upon or give to any other Person
(including the Acquirors’ creditors) any right to enforce this letter agreement
or to cause the Parent Acquiror to enforce this letter agreement.

 

6.This letter agreement may not be amended or otherwise modified without the
prior written consent of the Acquirors, the Sellers and the Investor. Together
with the Purchase Agreement, this letter agreement constitutes the sole
agreement, and supersedes all prior agreements, understandings and statements,
written or oral, between the Investor or any of its affiliates, on the one hand,
and the Parent Acquiror or any of its affiliates (other than the Investor), on
the other, with respect to the transactions contemplated hereby.

 

7.THIS LETTER AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PRINCIPLES. Each party to this letter agreement irrevocably agrees that any
action or proceeding against them arising out of or in connection with this
letter agreement or the transactions contemplated hereby or disputes relating
hereto (whether for breach of contract, tortious conduct or otherwise) shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court does not have jurisdiction, the United States District Court for
Delaware, and hereby irrevocably accepts and submits to the exclusive
jurisdiction and venue of the aforesaid courts in personam with respect to any
such action or proceeding and waives to the fullest extent permitted by Law any
objection that it may now or hereafter have that any such action or proceeding
has been brought in an inconvenient forum. Each of the parties to this letter
agreement consents to service of any process, summons, notice or document which
may be served in any action or proceeding in the aforementioned courts, which
service may be made by certified or registered mail, postage prepaid, or as
otherwise provided in Section 100, to such party’s respective address set forth
in Section 100. EACH PARTY TO THIS LETTER AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
DISPUTES RELATING HERETO. EACH PARTY TO THIS LETTER AGREEMENT (a) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY TO THIS LETTER AGREEMENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.

 

8.This letter agreement shall be treated as confidential and is being provided
to the Parent Acquiror solely in connection with the Purchase Agreement and may
not be used, circulated, quoted or otherwise referred to in any document (other
than the Purchase Agreement), except with the prior written consent of the
Investor or as required by applicable law, regulation or the rules of any
securities exchange. Notwithstanding the foregoing, the existence and a summary
description of this letter agreement may be disclosed in connection with the
Parent Acquiror’s reporting and disclosure obligations pursuant to the
Securities Act and the Exchange Act.

 



 3 

 

 

9.This letter agreement shall inure to the benefit of and be binding upon the
Parent Acquiror and the Investor. Nothing in this letter agreement, express or
implied, is intended to, nor does it, confer (a) upon any person other than the
Parent Acquiror and the Investor any rights or remedies under, or by reason of,
or any rights to enforce or cause the Parent Acquiror to enforce, the Commitment
or any provisions of this letter agreement or (b) upon any Person any rights or
remedies against any Person other than the Parent Acquiror and the Investor (and
their respective permitted assignees) under or by reason of this letter
agreement; provided, that the Non-Recourse Parties are express third-party
beneficiaries of Section 4 of this letter agreement and shall be entitled to
enforce the provisions of Section 4. Without limiting the foregoing, the
Acquirors’ creditors shall have no right to specifically enforce this letter
agreement or to cause the Parent Acquiror to enforce this letter agreement.

 

10.All notices required to be given hereunder, including, without limitation,
service of process, shall be sufficient if in writing, and sent by email
(provided that any notice received by email or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable national overnight delivery service (with proof of
service), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), addressed as follows:

 

if to the Investor:

 

TDR Capital II Holdings L.P., acting by its Manager

20 Bentinck Street

London, WIU 2EU

Attn: General Counsel of the Manager

Email: notifications@tdrcapital.com

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

E-mail: william.schwitter@allenovery.com

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this letter
agreement may notify any other party of any changes to the address or any of the
other details specified in this Section 10.

 

If to the Parent Acquiror, as provided in Section 10.04 of the Purchase
Agreement.

 

11.This letter agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

 

[Signature page follows]

 

 4 

 

 



      Very truly yours,                     TDR CAPITAL II HOLDINGS L.P.        
                      By: /s/ Manjit Dale           Name: Manjit Dale for and on
behalf of TDR Capital LLP         Title: Founding Partner             Accepted
and agreed
as of the date first written above:                     DOUBLE EAGLE ACQUISITION
CORP.                                 By: /s/ Jeff Sagansky           Name: Jeff
Sagansky         Title: President and Chief Executive Officer                  

 

[Signature Page to Equity Commitment Letter]

 

 